Citation Nr: 1019366	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  02-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic obstructive pulmonary disease (COPD) with 
bronchiectasis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Houston, 
Texas that, in pertinent part, denied an increase in a 10 
percent rating for service-connected COPD with 
bronchiectasis.  In December 2003, and August 2006 the Board 
remanded the case to the RO for additional development.  

In February 2003, a personal hearing was held before the 
undersigned Acting Veterans Law Judge.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's August 2006 Remand, it noted that the criteria 
for evaluating the Veteran's pulmonary condition are based 
primarily on the results of pulmonary function tests.  Citing 
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601, 6604.  The 
Board stated that if the disability is rated under Diagnostic 
Codes 6601 or 6604, pertaining to bronchiectasis and COPD, 
respectively, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) results must 
be obtained.  The Board observed that prior pulmonary tests 
noted unreliable results, and/or poor efforts by the Veteran, 
and that an increased rating may not be authorized on the 
basis of unreliable test results.  The Board further observed 
that although VA pulmonary function tests (PFT's) were 
performed in December 2001, and October 2004, DLCO (SB) 
results were not obtained.  The Board therefore directed, in 
part, that the Veteran be afforded another VA pulmonary 
examination, "including all necessary pulmonary function 
tests, including DLCO (SB), Forced Expiratory Volume in one 
second (FEV-1) and Forced Vital Capacity (FVC)."  

In March 2007, the Veteran was afforded an examination, and 
the examination report indicates that PFT's were performed.  
The results of the PFT's are discussed in the examination 
report, and in an associated pulmonary note dated that same 
month.  However, as noted in the Veteran's representative's 
March 2010 brief, the actual results of the Veteran's March 
2007 PFT's are not of record.  As previously stated, the 
criteria for evaluating the Veteran's pulmonary condition are 
based primarily on the results of such tests.  

The Court has indicated that it constitutes error on the part 
of the Board to fail to insure compliance with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, it appears that the Board's August 2006 Remand 
instructions have not been substantially followed, that the 
documentation associated with the March 2007 VA examination 
report is incomplete and insufficient for ratings purposes, 
and that all relevant VA reports are not of record.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  
Accordingly, on Remand, an attempt must be made to obtain the 
results of the Veteran's March 2007 VA PFT.  

Furthermore, given the amount of time that has elapsed since 
the Veteran's March 2007 VA examination (i.e., a period of 
over three years), the Veteran should be afforded another 
examination, to include PFT's.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should ask the Veteran to 
identify all health care providers who 
have treated him for respiratory symptoms 
after December 2008 (i.e., after the most 
recent reports of record), in order to 
determine if relevant records exist that 
are not currently associated with the 
claims files.  Should any such treatment 
be identified, after securing any 
necessary releases, the RO should attempt 
to obtain these records.  

2.  The RO/AMC should attempt to obtain 
the results of the Veteran's March 2007 
VA pulmonary function tests.  If these 
records can be obtained after an 
exhaustive search, VA's efforts, and any 
resolution determined, must be fully 
documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).  

3.  The RO should schedule the Veteran 
for a VA pulmonary examination to 
determine the current level of severity 
of his COPD with bronchiectasis.  The 
claims file and a copy of this remand 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should identify all current 
pulmonary disorders, and all necessary 
pulmonary function tests must be 
performed, including DLCO (SB), FEV-1 and 
FVC.  The examiner should be provided 
with a copy of the rating criteria of 
Diagnostic Codes 6600, 6601, and 6604 
prior to the examination.  The examiner 
is advised that prior pulmonary function 
tests have noted unreliable results, 
and/or poor efforts by the Veteran.  The 
examiner should make every attempt to 
obtain reliable results, and should 
indicate whether this is not possible. 

If any non-service-connected pulmonary 
disorders are diagnosed, the examiner 
should attempt to identify which symptoms 
result solely from service-connected COPD 
with bronchiectasis.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence, and applicable 
law and regulations considered.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



